DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the phase “when the pump housing is a relaxed state.”  It is suggested to change this to “when the pump housing is in a relaxed state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 24-27, and 29-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shifflette (USPGPUB 2008/0132747).
	Regarding claim 17,  Shifflette discloses a method for inserting an elastically compressible and expandable intravascular fluid pump into a patient, the method comprising: 
compressing a rotor within a pump housing of the expandable intravascular fluid pump for insertion into a blood vessel of the patient (e.g. contracted state of pump assembly 118 as shown in Figure 4B; 
inserting the pump housing into the blood vessel of the patient (e.g. insertion as shown in Figure 3A-3C), 
wherein the rotor is held in tension by a first element coupled to a distal end of the rotor and a second element coupled to a proximal end of the rotor within a hollow tube during insertion into the patient (e.g. impeller hub 560 and blades 570 which are held in tension by distal nose cone 582);
 positioning the pump housing in a position in the vasculature of the patient; expanding the rotor at the position in the vasculature of the patient (e.g. positioning as shown in Figure 2); and 
actuating the intravascular fluid pump comprising the expanded rotor (e.g.as shown in Figure 2).
Regarding claim 24, Shifflette additionally discloses expanding the rotor in the position in the vasculature comprises radially expanding the rotor such that a diameter of the rotor changes 
Regarding claim 25, Shifflette additionally discloses transporting the rotor through a portion of the blood vessel in a compressed state (e.g. Page 5, Paragraph 107).
Regarding claim 26, Shifflette additionally discloses sizing the pump housing to fit the rotor in an expanded state when the pump housing is a relaxed state (e.g. as shown in all figures).
Regarding claim 27, Shifflette additionally discloses wherein the pump housing is in a relaxed state when the pump housing is not stretched in a direction of the longitudinal axis (e.g. as shown in Figure 4A).
Regarding claim 29, Shifflette additionally discloses removing the expandable intravascular blood pump from the patient after actuating the expanded intravascular fluid pump (e.g. Page 5, Paragraph 107, wherein the compressed state is used to removed the fluid pump.  The claim as currently written does not preclude an extra step of again compressing the pump again for removal).
Regarding claim 30, Shifflette additionally discloses expanding the rotor in the position in the vasculature comprises moving the hollow tube relative to the rotor such that the rotor expands from a radially compressed state to a radially expanded state. (e.g. as shown in Figures 4A and 4B).
Regarding claim 31, Shifflette additionally discloses a diameter of the rotor is smaller in the radially compressed state than a diameter of the rotor in the radially expanded state (e.g. as shown in Figures 4A and 4B).
claim 32, Shifflette additionally discloses the insertion of the elastically compressible and expandable intravascular fluid pump into the blood vessel is a percutaneous insertion (e.g. Page 2, Paragraph 29).
Regarding claim 33, Shifflette additionally discloses the first element is coupled to the rotor via the pump housing (e.g. as shown in Figure 5).
Regarding claim 34, Shifflette additionally discloses the second element is a drive shaft (e.g. drive shaft 548 which is connected to proximal support ring 584).

Allowable Subject Matter
Claims 18-23, 28, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/      Primary Examiner, Art Unit 3792